PER curiam:
Pedro García Zaragoza obtuvo una sen-tencia por $2,000.00 en 17 de diciembre de 1953, contra Manuel García Ortiz, en una acción de daños y perjuicios pro-venientes de un accidente de automóviles ocurrido en 7 de junio de 1952, habiéndose instado la acción en octubre del mismo año.
Por escritura pública otorgada el 16 de mayo de 1953, Manuel García Ortiz y su esposa vendieron a la cuñada de aquél, Luisa Ledue de Rivera, una finca urbana ubicada en el barrio Monacillos de Río Piedras, inscribiéndose la venta en el Registro de la Propiedad.
En 8 de marzo de 1954, Pedro García Zaragoza instó demanda ante el Tribunal Superior contra Manuel García Ortiz y su esposa Lina Y. Ledue, como vendedores y contra *595Luisa Leduc y su esposo Eduardo Rivera González, como compradores, solicitando la nulidad y rescisión del contrato de compraventa de la finca antes mencionada porque según alegaba en el mismo no medió causa y fue celebrado en fraude de acreedores. Esta demanda fue anotada en el Registro de la Propiedad.
En 4 de julio de 1954 y en virtud de escritura pública, Luisa Leduc y su esposo Eduardo Rivera González vendieron la indicada finca a Humberto del Pozo por precio de $2,200 que fue satisfecho por el comprador en dinero efectivo y la cesión de un crédito hipotecario que tenía a su favor.
En agosto de 1954, el comprador Humberto del Pozo de-dujo demanda contra los vendedores esposos Rivera Leduc y Manuel García Ortiz, dirigida a rescindir el contrato en vista de que la finca estaba afecta a un aviso de demanda — la pre-sentada por Pedro García Zaragoza — sin que el comprador hubiera tenido conocimiento de ello, ni se mencionara en el contrato de compraventa.
Ambos pleitos fueron consolidados y después de un juicio en los méritos el Tribunal Superior dictó sentencia desesti-mando ambas demandas.
Ante nos recurrió únicamente el demandante Pedro Gar-cía Zaragoza. Señala una serie de errores que no fueron cometidos.
Aunque el Tribunal Superior concluyó que en el contrato de venta celebrado entre Manuel García Ortiz y Luisa Leduc no medió la causa expuesta en el mismo — precio que confe-saron los vendedores haber recibido de la compradora — ello de por sí no es suficiente para que prosperara la acción del demandante-recurrente. Ni las alegaciones de la demanda, ni la prueba presentada durante el juicio, establecen el hecho de que para la fecha del traspaso a Luisa Leduc, el dueño de la finca era insolvente o que no tenía otros bienes de donde el acreedor demandante pudiera cobrar su crédito. Corres-pondía a dicho acreedor alegar y probar, entre otras cosas, *596que el demandante no tiene otro recurso legal para obtener la reparación del perjuicio sufrido, que pedir la rescisión del contrato de enajenación. En esto falló el recurrente y así lo resolvió correctamente el tribunal de instancia. A falta de ese requisito no podía prosperar su acción. Morales v. Arce, 18 D.P.R. 545; Sucn. de Almazán v. López et al., 20 D.P.R. 537; González v. López Quiñones, 46 D.P.R. 843; The Texas Co. v. Estrada et al., 50 D.P.R. 743; Nine v. Avilés, 53 D.P.R. 494.

Se confirmará la sentencia dictada por el Tribunal Superior, Sala de Humacao, en 19 de septiembre de 1956.